United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 21, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 03-10309
                        Conference Calendar


LARRY LEE BUTLER,

                                    Plaintiff-Appellant,

versus

R. CLOUD, ID #3221, Fort Worth Police Department;
NFN MARTINEZ, ID #3156, Fort Worth Police Department;
NFN BELL, ID #3146, Fort Worth Police Department;
NFN WALKER, Sergeant, Fort Worth Police Department,

                                    Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 4:02-CV-756
                      --------------------

Before KING, Chief Judge, and JOLLY and STEWART, Circuit Judges.

PER CURIAM:*

     Larry Lee Butler, Texas prisoner # 116378, appeals the

district court’s denial of his motion for appointment of counsel

in this 42 U.S.C. § 1983 action alleging excessive force,

deprivation of property, false imprisonment, and malicious

prosecution.   He also requests the appointment of counsel.

Butler contends that he is a layman of law and that the ends of

justice require counsel be appointed to represent him.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 03-10309
                               -2-

     Butler has not shown exceptional circumstances warranting

the appointment of counsel.     See Feist v. Jefferson County

Comm’rs Court, 778 F.2d 250, 253 (5th Cir. 1985); Ulmer v.

Chancellor, 691 F.2d 209, 212-13 (5th Cir. 1982).    Therefore, the

district court did not abuse its discretion in denying the motion

for the appointment of counsel.

     Butler’s motion for appointment of counsel is denied.

     AFFIRMED; MOTION DENIED.